Citation Nr: 0126992	
Decision Date: 12/04/01    Archive Date: 12/11/01

DOCKET NO.  97-04 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition.


2.  Entitlement to service connection for a knee disorder, to 
include as due to an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran had active duty service from June 1981 to June 
1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which inter alia denied the veteran's 
claims for service connection for knee and foot disorders, 
and hearing loss.  The veteran appealed all denials.  In 
January 1998, after additional evidence was submitted, the RO 
affirmed its denials.  At that time, the denial of the claim 
for a knee disorder included consideration under the 
regulation pertaining to undiagnosed illnesses.  See 
38 C.F.R. § 3.317.  In March 1999, the Board granted service 
connection for hearing loss, right ear, denied service 
connection for hearing loss, left ear, and remanded the 
claims for foot and knee disorders.  

The Board notes that in September 1996, the RO granted 
service connection for duodenal ulcer, evaluated as 0 percent 
disabling.  That same month, a timely notice of disagreement 
was received as to the issue of entitlement to a higher 
evaluation, and in November 1996 the RO issued a statement of 
the case (SOC) which included this issue.  However, a 
substantive appeal was not received as to this issue, and it 
is therefore not before the Board at this time.  See 
38 C.F.R. § 20.302(b); 66 Fed. Reg. 50318-50319 (2001).  In 
this regard, at his March 1998 hearing, the veteran expressed 
his intention to appeal the 0 percent evaluation.  At that 
time, the undersigned stated that the appeal filed by the 
veteran after the issuance of the SOC contained no reference 
to the service-connected duodenal ulcer.  The Board further 
notes that in August 1999, pursuant to the Board's remand, 
the RO sent the veteran a letter and requested that he 
clarify whether he desired to appeal this issue.  The veteran 
was specifically told that if he failed to respond, the RO 
would assume he did not wish to appeal on the issue of 
evaluation of duodenal ulcer.  However, there is no record of 
a reply that is responsive to the RO's letter.  





FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim 
that the veteran has a foot disorder that is related to his 
service.  

2.  The preponderance of the evidence is against the claim 
that the veteran has a knee disorder that is related to his 
service, and that he has a knee disorder as a result of an 
undiagnosed illness.  


CONCLUSIONS OF LAW

1.  A foot disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5102, 5103 and 5103A (West 1991 & Supp. 
1999 & 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2001); 
see also 66 Fed. Reg. 45, 620, 45, 630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

2.  A knee disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5102, 5103 and 5103A (West 1991 & Supp. 1999 & 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2001); see also 66 
Fed. Reg. 45, 620, 45, 630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45, 620 (as 
amended, August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decisions on appeal, the Board finds that VA's duties have 
been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C. §§ 5102 and 5103 (West 2001).  The appellant was 
notified in the RO's September 1996 decision that the 
evidence did not show that the criteria had been met for a 
grant of service connection for either a foot or knee 
disorder.  In August 1997, he was notified of that the 
criteria for service connection based on undiagnosed 
illnesses, and in January 1998, the veteran was further 
notified that the criteria for service connection for a knee 
disorder as due to an undiagnosed illness had not been met.  
In August 2001, he was again notified of the criteria 
required for service connection and in a supplemental 
statement of the case (SSOC), dated in August 2001, he was 
notified of the provisions of the VCAA.  Therefore, the 
rating decision, as well as the statement of the case (SOC), 
and supplemental statements of the case (SSOC's), and the 
RO's August 1997 letter, informed the appellant of the 
relevant criteria.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, August 1997 letter, SOC, and the SSOC's sent to the 
appellant informed him of the information and evidence needed 
to substantiate these claims and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2001).  The appellant has not referenced any 
obtainable evidence not of record that might aid his claims 
or that might be pertinent to the bases for the denials of 
these claims.  The RO also requested and obtained VA medical 
records, and has obtained the veteran's available service 
medical records from the National Personnel Records Center.  
VA examinations covering the disabilities in issue were 
performed in 1997, 1999 and 2000.  In April 1999, pursuant to 
the Board's remand, the RO sent the veteran a letter 
requesting that he identify all non-VA providers of medical 
treatment for his feet and knees since July 1, 1996 (i.e., 
since separation from service).  However, in a letter 
received in January 2000, the veteran appeared to indicate 
that he had not received any pertinent non-VA treatment, and 
there is no record of any other submission from the veteran 
that could be considered as responsive to this letter.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


I.  Foot Disorder

The veteran's service medical records include an entrance 
examination report, dated in April 1981, which shows that he 
was noted to have first degree pes planus.  In January 1984, 
he was treated for left foot pain, with an assessment of 
ligament strain.  In December 1987, September 1989 and 
September 1993, he sought treatment for toe symptoms that 
included numbness and pain while running.  Assessments 
included "numbness," "decreased sensation bilateral toes" 
and tinea pedis.  In December 1993, he was profiled for foot 
skin symptoms.  The assessment was dry feet.  In August 1995, 
he sought treatment for foot cramping.  The assessment was 
that he had a normal examination, with subjective complaints 
of foot cramping.  Reports, dated in December 1995 and April 
1996, show treatment for what was assessed as plantar 
fasciitis.  The veteran's separation examination report, 
dated in September 1996, shows that his lower extremities and 
feet were clinically evaluated as normal.  An accompanying 
report of medical history notes bilateral foot pain with a 
previous finding of bilateral plantar fasciitis.  

With regard to the post-service medical evidence, a VA 
examination report, dated in August 1996, shows that the 
veteran reported a history of frostbite affecting his right 
great toe in 1985, and that, "It is not really bothering him 
right now except he does get pain in the right great toe with 
exposure to cold."  The report contains impressions that 
include "history of frostbite."  A VA peripheral nerves 
examination report, dated in August 1996, shows that the 
veteran reported a history of frostbite affecting his right 
great toe in 1986.  The report contains a "diagnosis" of 
frostbite, right foot, by history with no neurological 
findings.  A VA examination report, dated in September 1997, 
shows that the examiner indicated that he had reviewed the 
veteran's claims file, and that the veteran reported that he 
had sustained frostbite of his great toe during service.  X-
rays of the ankles were unremarkable.  The examiner 
essentially stated that there were no findings to support a 
conclusion that the veteran sustained a frostbite thermal 
injury during service.  The examiner further stated that the 
veteran had aching of the ankles during service, and noted a 
diagnosis "consistent with early osteoarthritis, without 
radiological findings."  A VA examination report, dated in 
August 1999, shows that X-rays of the feet and ankles were 
unremarkable.  The diagnosis was bilateral mild pes planus 
with the left being slightly greater than the right.  The 
examiner noted that despite his complaints of toe pain during 
service, no definite abnormalities were ever found, that X-
rays revealed no significant findings, and that the veteran 
does not have a limiting foot disorder at this time.  A VA 
examination report, dated in June 2000, shows that the 
examiner stated that he had reviewed the veteran's C-file and 
all available X-rays.  The relevant diagnosis was pes planus, 
bilateral, grade I.  

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  38 U.S.C.A. 
§ 1153 (West 1991).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation when the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2001).  

Congenital or developmental defects as such are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c) (2001).  38 
C.F.R. § 4.57 (2001) provides as follows:

It is therefore essential to make an initial 
distinction between bilateral flatfoot as a 
congenital or as an acquired condition.  The 
congenital condition, with depression of the arch, 
but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is a 
congenital abnormality, which is not compensable or 
pensionable.  In the acquired condition, it is to 
be remembered that depression of the longitudinal 
arch, or the degree of depression, is not the 
essential feature.  The attention should be given 
to anatomical changes, as compared to normal, in 
the relationship of the foot and leg, particularly 
to the inward rotation of the superior portion of 
the os calcis, medial deviation of the insertion of 
the Achilles tendon, the medial tilting of the 
upper border of the astragalus.  This is an 
unfavorable mechanical relationship of the parts. . 
. .  The plantar surface of the foot is painful and 
shows demonstrable tenderness, and manipulation of 
the foot produces spasm of the Achilles tendon, 
peroneal spasm due to adhesion about the peroneal 
sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without 
regard to exercise. . . .  In the absence of trauma 
or other definite evidence of aggravation, service 
connection is not in order for pes cavus which is a 
typically congenital or juvenile disease.  

The Board has determined that service connection for a foot 
disorder is not warranted.  Initially, with regard to pes 
planus, this condition was noted at the time of the veteran's 
entrance into service.  See 38 U.S.C. § 3.304(b); see also 
June 2000 VA examination report (in which the examiner 
concluded that the veteran's pes planus was not caused by 
injury).  As a congenital defect, it may not be service 
connected.  See 38 C.F.R. §§ 3.303(c), 4.9 (2001) (congenital 
or developmental defects are not diseases or injuries within 
the meaning of applicable legislation for disability 
compensation purposes); Monroe v. Brown, 4 Vet. App. 513, 
514-515 (1993).  The Board has also considered whether 
service connection may be available under the theory that the 
veteran aggravated his pes planus while on active duty and 
that service connection is therefore warranted under 
VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990) (originally 
issued as VA Gen. Couns. Prec. 1-85 (Mar. 5, 1985)).  
However, the June 2000 VA examination report shows that the 
examiner concluded that the veteran's pes planus did not 
undergo a chronic worsening during his service.  

Finally, the Board has considered whether service connection 
may be available for a foot disease or injury that was 
superimposed on his pes planus or which was otherwise 
incurred during service.  See Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995).  However, under 38 U.S.C.A. §§ 1110 and 
1131, the veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
In this case, the veteran's claim must be denied because the 
evidence does not warrant the conclusion that he currently 
has a foot condition (other than pes planus).  Service 
medical records contain no evidence of an injury resulting 
from trauma to the feet.  Although there is some evidence of 
bilateral plantar fasciitis during service, this condition 
was not found during his separation examination.  
Furthermore, both the August 1999 and June 2000 VA 
examination reports show that the only disorder of the 
veteran's feet is pes planus, bilateral, grade I.  These VA 
reports are the most current medical evidence of record, and 
are considered highly probative evidence of the veteran's 
current condition.  

Finally, although the veteran was given a "diagnosis" of 
frostbite "by history" in August 1996 VA examination 
reports, there were no neurological findings, and the 
probative value of these "diagnoses" is weakened by the 
fact that they were not based on a review of the veteran's C-
file or a detailed and reliable medical history.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 177, 180 (1993).  

The Board further notes that the September 1997 VA 
examination report shows that the examiner essentially stated 
that there were no findings to support a conclusion that the 
veteran had sustained a frost bite thermal injury during 
service, and that residuals of frostbite were not found 
during VA examinations in August 1999 and June 2000.  
Finally, although the September 1997 VA examination report 
notes a history of aching of the ankles during service and 
"dx consistent with early osteoarthritis, without 
radiological findings," arthritis of the ankles has never 
been verified by X-ray, nor was arthritis of the ankles found 
during VA examinations in August 1999 and June 2000.  The 
Board further notes that there is no diagnosis of arthritis 
of the ankles or feet within a year of separation from 
service to support a grant of service connection on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  
Therefore, the Board finds that the veteran does not 
currently have a chronic foot condition, other than 
preexisting pes planus, which did not worsen in service, and 
that this claim must be denied.  

II.  Knee Condition

The veteran's service medical records show that he was 
treated for knee pain on several occasions between 1984 and 
1995.  X-rays of the knees, taken in January 1994, were 
negative.   The assessments included "knee stress pains," 
RPPS (retro-patellar pain syndrome) and "RPPS vs. mild DJD 
(degenerative joint disease)."  

As for the post-service medical evidence, a VA examination 
report, dated in August 1996, shows that the impressions 
included "bilateral knee pain, which does not bother him 
now."  A VA examination report, dated in September 1997, 
shows that X-rays of the knees revealed no significant 
findings.  The examiner noted that the veteran had knee aches 
during service, and wrote, "dx consistent with early 
osteoarthritis, without radiological findings."  A VA 
examination report, dated in August 1999, shows that X-rays 
of the knees revealed no significant findings.  The examiner 
noted that the veteran had a history of complaints of knee 
pain during service, but that no definite abnormalities were 
ever found, to include a lack of findings in X-ray reports.  
The diagnosis notes that the veteran had subjective knee pain 
with no demonstrable cause and an unknown etiology.  The 
examiner concluded that the veteran did not have a limiting 
condition.  A VA examination report, dated in June 2000, 
shows that the diagnosis was bilateral knee pain.  The 
examiner further stated that there is no evidence of a knee 
injury during service, and that there is no objective 
evidence to suggest a disability nor a specific diagnosis 
with reference to the veteran's complaints of knee pain, to 
include no evidence of ligament laxity, degenerative change 
or meniscal tear.  

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
veteran's claim must be denied because the evidence does not 
warrant the conclusion that he currently has a knee 
condition.  
The Board first notes that although the veteran received 
treatment for knee pain on multiple occasions during service, 
X-rays were negative, and a knee condition was not noted at 
the time of separation from service.  Furthermore, the August 
1999 VA examination report shows that the examiner concluded 
that no definite knee abnormalities were ever found during 
service.  In addition, both the August 1999 and June 2000 VA 
examination reports show that the veteran does not currently 
have a knee condition.  These VA reports are the most current 
medical evidence of record, and are considered highly 
probative evidence of the veteran's current condition.  In 
this regard, to the extent that the veteran has been 
"diagnosed" with knee pain, pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service-
connection may be granted, and there is no proof of an in-
service disease or injury to which the current knee pain can 
be connected by medical evidence.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), aff'd sub nom. Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Finally, 
although the September 1997 VA examination report notes a 
history of aching of the knees during service and "dx 
consistent with early osteoarthritis, without radiological 
findings," arthritis of the knees has never been verified by 
X-ray, nor was arthritis of the knees found during VA 
examinations in August 1999 and June 2000.  In this regard, 
there is no diagnosis of arthritis of the knees within a year 
of separation from service to support a grant of service 
connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.  

As a final matter, the veteran asserts that he has a chronic 
knee disability manifested by pain due to an undiagnosed 
illness as a result of his service in Southwest Asia.  The 
veteran's DD Form 214 indicates that the veteran's awards 
include the Kuwait Liberation Medal and the Southwest Asia 
service medal with three bronze service stars.  

Service-connected disability compensation may be paid to (1) 
a claimant who is "a Persian Gulf veteran"; (2) "who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
[38 C.F.R. § 3.317]"; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (4) that such symptomatology "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  38 C.F.R. § 3.317(a); Neumann v. 
West, 14 Vet. App. 12, 22-23 (2000); see also 38 U.S.C.A. 
§ 1117; 56 Fed. Reg. 56614-56615 (2001).

In the present case, the veteran began complaining of knee 
pain as early as 1984, which is many years prior to his 
service in Southwest Asia.  In addition, the Board points out 
that under 38 C.F.R. § 3.317 service connection for an 
undiagnosed illness requires objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed at 38 C.F.R. § 3.317(b) (emphasis added).  In 
this case, there is no medical evidence that he exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms.  As previously stated the most current 
medical evidence shows that the veteran does not currently 
have a knee disorder.  Specifically, the June 2000 VA 
examination report shows that there is no objective evidence 
to suggest a disability nor a specific diagnosis with 
reference to the veteran's complaints of knee pain, to 
include no evidence of ligament laxity, degenerative change 
or meniscal tear.  This report is consistent with the August 
1999 VA examination report, in which the examiner concluded 
that the veteran did not have a limiting condition.  The 
Board therefore finds that the preponderance of the evidence 
shows that the veteran does not have a chronic knee 
disability due to an undiagnosed illness.  As noted above, 
the application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
has an explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness."  38 
U.S.C.A. § 1117; see also 38 C.F.R. § 3.317(a)(1)(ii).  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable, and the Board finds that 
the veteran's claim of entitlement to service connection for 
a knee disability resulting from an undiagnosed illness must 
be denied.  



III.  Conclusion

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has 
disorders of the feet and knees that should be service 
connected.  His statements are not competent evidence of a 
diagnosis, nor are they competent evidence of a nexus between 
the claimed conditions and his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claims for service connection for 
foot and knee disorders must be denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  








	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a foot disorder is denied.

Service connection for a knee disorder is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

